                                                                                                                         E-FILED
                                                                                       Monday, 01 April, 2019 02:36:47 PM
                                                                                            Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


ANTHONY FETT,                                                             )
                                                                          )
                                                                          )
              Plaintiff,                                                  )
                                                                          )
              v.                                                          )     18-CV-3306
                                                                          )
JOHN R. BALDWIN,                                                          )
et al.                                                                    )
                                                                          )
              Defendants.                                                 )
                                                                          )

                                                          MERIT REVIEW OPINION

              Plaintiff filed this case pro se from Big Muddy Correctional

Center. The case is before the Court for a merit review pursuant to

28 U.S.C. § 1915A.1 This statute requires the Court to review a

complaint filed by a prisoner to identify the cognizable claims and to

dismiss part or all of the complaint if no claim is stated.

              In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts
                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis (without prepaying the filing fee in full) unless the prisoner is under 
“imminent danger of serious physical injury.”  28 U.S.C. § 1915(g). 

                                                                 Page 1 of 8 
 
must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

     Plaintiff invokes 42 U.S.C. § 1983 to challenge the

constitutionality of various state statutes that govern his sentence,

his ability to earn sentence credit, and his mandatory supervised

release.

     Plaintiff must serve 85% of his sentence pursuant to 730 ILCS

5/3-6-3(a)(1)(ii). Because of this limit, Plaintiff cannot earn

sentence credits that would bring his sentence below 85%. Some

inmates are only required to serve 50% of their sentence pursuant

to a different section, 730 ILCS 5/3-6-3 (a)(2.1). Plaintiff contends

that this difference violates his equal protection rights. Plaintiff

asserts that all individuals sentenced on the same date must be

subjected to the same time-served requirement, namely the 50%

requirement.

     Plaintiff asserts that this is a § 1983 claim as opposed to a

habeas claim, but Plaintiff seeks a declaration that he need serve

only 50% of his sentence, which sounds in habeas. Nelson v.

Campbell, 541 U.S. 637, 646-47 (2004)(challenge to the length of

                                Page 2 of 8 
 
sentence fits as a habeas action and is not cognizable under &

1983); Preiser v. Rodriguez, 411 U.S. 475 (1973)(challenge to fact or

duration of confinement proceeds under habeas, not § 1983 claim);

Waletzki v. Koehane, 13 F.3d 1079 (7th Cir. 1994)(evaluating denial

of discretionary good time credits in habeas action); Ward v.

Akpore, 702 Fed.Appx. 467 (7th Cir. 2017)(inmate’s claim for 4.5 day

credit sounded in habeas—affirming dismissal of § 1983 claim,

assessment of strike, and denial of chance to amend).

     In any event, the claim is frivolous, as well as failing to state a

§ 1983 claim. Neitzke v. Williams, 490 U.S. 319 (1989)(action is

frivolous “where it lacks an arguable basis either in law or in fact.”).

Since no fundamental right or suspect class is at issue, the

difference in treatment need only be supported by a rational basis.

Armour v. City of Indianapolis, 132 S.Ct. 2073, 2079–80 (2012).

Statutory classifications are presumptively valid “if there is any

reasonably conceivable state of facts that could provide a rational

basis for the classification.” F.C.C. v. Beach Communications, Inc.,

508 U.S. 307, 314 (1993).

     There is a conceivable rational basis for treating Plaintiff’s

crime different than other crimes. Plaintiff was convicted of

                                Page 3 of 8 
 
predatory criminal sexual assault of a child, one of the crimes for

which sentence credit is limited to 4.5 days each month. 730 ILCS

5/3/-6-3(a)(2)(ii). Other crimes like attempted murder, home

invasion, armed violence, and aggravated criminal sexual assault

are also subject to that limit. 730 ILCS 5/3/-6-3(a)(2)(ii)-(iii).

     These crimes may rationally be perceived as more violent,

dangerous, or serious as compared to crimes which are eligible for

50% sentence credit, thus justifying the reduction in sentence

credit. See Olmsted v. Doyle, 2009 WL 4799573 (E.D. Wis.

2009)(not published in Fed.Rptr.)(statutory amendments that

prevented some inmates from earning good time and not others did

not state equal protection claim); De Oca v. Perryman, 1996 WL

634202 (N.D. Ill. 1996)(not published in Fed.Rptr.)(“‘Different

crimes raise different policy concerns, and it is not a judicial

function to second-guess the classifications between offenses . . .

.”)(quoted cite omitted); Brewer v. Peters, 262 Ill.App.3d 610 (5th

Dist. 1994)(restriction on eligibility for good time for inmates

convicted of certain offenses was rationally related to reducing

prison overcrowding while reducing the risk of releasing dangerous

offenders). The difference in treatment is rational. Even individuals

                                 Page 4 of 8 
 
who commit identical crimes may be charged differently and

punished differently. Lorenzo v. Securities and Exchange Comm’n, -

-- S.Ct. ---, 2019 WL 1369839 (2019)(“Criminal laws regularly and

permissibly overlap with each other in a way that allows the same

conduct to constitute different crimes with different punishments.”);

U.S. v. Batchelder, 99 S.Ct. 2198 (1979)(prosecuting felon in

possession of gun under statute with longer sentence rather than

statute with lower sentence did not violate equal protection or due

process); U.S. v. Moore, 543 F.3d 891 (7th Cir. 2008)(no equal

protection claim where criminal defendants were identical in every

respect but one was prosecuted in state court and one in federal

court).

     Plaintiff next challenges the statutory requirement that he

“successfully complete” a sex offender treatment program to earn

sentence credit. Plaintiff contends that this statute is

unconstitutionally vague because whether sex offender treatment is

successfully completed is within the arbitrary discretion of the

counselor.

     This claim is frivolous, too. The statute at issue says that sex

offender treatment must be either successfully completed or an

                               Page 5 of 8 
 
inmate must be participating in sex offender treatment to earn

sentence credit. 730 ILCS 5/3-6-3(a)(4.6). Therefore, so long as an

inmate is participating in the treatment, the inmate is eligible for

sentence credit regardless of completion (subject to the other

limitations on sentence credit like the 85% rule). In any event,

conditioning the award of sentence credit on successful treatment

completion is not on its face unconstitutional.

     Next, Plaintiff claims that a state statute governing extended

supervision of sex offenders is unconstitutionally vague because the

statute requires a releasee requesting discharge from supervision to

attach a recommendation from the releasee’s supervising agent.

730 ILCS-14-2.5(d). Even if Plaintiff could now seek discharge from

supervision, his claim would be frivolous. Someone on supervised

release may be required to meet certain conditions to qualify for

discharge from that supervision.

     Similarly, Plaintiff’s challenge to the tolling of any period of

mandatory supervised release during a period of incarceration also

states no federal claim. 730 ILCS 5/3-14.25(e)(“The term of

extended mandatory supervised release . . . shall toll during any

period of incarceration.”). Plaintiff claims that the tolling period

                                Page 6 of 8 
 
violates the Eighth Amendment as cruel and unusual punishment.

Putting aside that Plaintiff is not currently subjected to the tolling

provision, the tolling provision violates no federal law. See Wallace

v. Greer, 821 F.2d 1274 (7th Cir. 1987)(inmate was not unlawfully

detained past his sentence where MSR term was tolled during MSR

violation). Disagreement with the law does not give rise to a

constitutional claim.

IT IS ORDERED:


     1)    Pursuant to 28 U.S.C. § 1915A, Plaintiff's complaint is

dismissed for failure to state a claim and as frivolous.


     2) Any amendment to the Complaint would be futile. This

case is therefore dismissed and closed.


     3)    This dismissal shall count as one of the plaintiff's three

allotted “strikes” pursuant to 28 U.S.C. Section 1915(g).


     4)    Plaintiff must still pay the full filing fee of $350 even

though his case has been dismissed. The agency having custody of

Plaintiff shall continue to make monthly payments to the Clerk of

Court, as directed in the Court's prior order.


                                Page 7 of 8 
 
     5)    If Plaintiff wishes to appeal this dismissal, he must file a

notice of appeal with this Court within 30 days of the entry of

judgment. Fed. R. App. P. 4(a). A motion for leave to appeal in

forma pauperis should set forth the issues Plaintiff plans to present

on appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff does choose

to appeal, he will be liable for the $505 appellate filing fee

irrespective of the outcome of the appeal and may be assessed

another strike.


     6)    The clerk is directed to enter judgment.


     7)    The clerk is directed to record Plaintiff's strike in the

three-strike log.


ENTERED: April 1, 2019


FOR THE COURT:

                                     s/Sue E. Myerscough
                                     SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                                Page 8 of 8 
 
